Citation Nr: 1736358	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-09 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO). In March 2012, the Veteran testified in a hearing at the RO before a Decision Review Officer (DRO); a transcript of that hearing is in the record.

On his April 2012 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge. A hearing was scheduled for June 2017, but the Veteran did not attend. However, in light of the Veteran's request to withdraw his claim (see below), the Board finds it may proceed with adjudication.

After the Veteran filed his VA Form 9, the Veteran's claim of entitlement to service connection for tinnitus was granted in a January 2017 rating decision. Because that decision represents a full grant of the benefit sought, the issue is not before the Board. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 


FINDING OF FACT

The Veteran, through his representative, withdrew his appeal of service connection for bilateral hearing loss in a May 2017 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider this claim. 38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Inasmuch as the Veteran expressed his intent to withdraw his appeal seeking entitlement to service connection for bilateral hearing loss, there is no reason to belabor the impact of notice and assistance requirements on this matter. Any notice defect or duty to assist omission is harmless.

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C.A. § 7104. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

In a May 2017 written statement, the Veteran's representative withdrew the Veteran's appeal seeking service connection for bilateral hearing loss. The Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, as the Board has no further jurisdiction to review an appeal on this matter, it is dismissed.


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed.





____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


